Citation Nr: 0117471	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-00 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel



INTRODUCTION

The appellant had active duty from December 1965 to October 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.


REMAND

There has been a significant change in the law since the RO 
last adjudicated this case in December 1999.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103) (hereinafter, "the 
VCAA") was enacted.  This law eliminated the concept of a 
well-grounded claim and redefined VA's obligations with 
respect to the duty to notify and the duty to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation changes after a claim has been filed, but before 
administrative or judicial appeal process has concluded, the 
version most favorable to claimant should apply).  As all of 
the appealed claims were specifically denied by the RO as not 
well grounded, the Board finds that these claims are entitled 
to readjudication on the merits at the RO-level.  See Luyster 
v. Gober, 14 Vet. App. 186 (2000) (per curiam order) (holding 
that VCAA is applicable to claims denied as not well 
grounded) and Holliday v. Principi, 14 Vet. App. 280 (2001) 
(holding, inter alia, that all provisions of the VCAA are 
potentially applicable to claims pending on the date of the 
VCAA's enactment, and that concerns of fundamental fairness 
and fair process demand further development and 
readjudication under the VCAA by the lower adjudicatory 
authority (in this case, the RO)) (motion for en banc review 
denied, May 24, 2001).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Specifically, additional evidentiary development is in order.  
The record reflects that in addition to his period of active 
duty in December 1965-October 1967, the appellant may have 
served as a member of the Marine Corps Reserves.  See DD Form 
214MC, of record (indicating that he served in the "USMCR 
(J)").  In light of the fact that very few service medical 
records (essentially, only the report of his entrance 
physical examination) have been obtained to date, and given 
the fact that this is not a prima-facie "lost-records" case 
due to the 1973 fire at the National Personnel Records Center 
(NPRC) (the fire did not involve Marine Corps records for the 
dates of the appellant's active duty), the RO should 
determine whether the appellant had any additional service in 
the Reserves, verify the dates and type (Active duty for 
training (ADT) and/or Inactive duty training (IDT)), and 
initiate another attempt to obtain all of his service medical 
records, both active duty and Reserves, if applicable, that 
might be available from the NPRC in St. Louis, Missouri, or 
other potential custodians of his service records.

Pursuant to the newly enacted VCAA, requisition and 
consideration of all available VA medical records as well as 
any records from the NPRC or other indicated Federal 
department or agency that might be relevant to an issue on 
appeal is necessary for the adjudication of the appellant's 
claims for disability compensation benefits.

Upon completion of the above-cited development, the RO should 
schedule the appellant for a medical examination(s) to 
address the nature and etiology of the disorders claimed as 
service connected based on a complete review of the evidence 
in the claims file.  In the Board's view, the appellate 
record does not at this time contain sufficient medical 
evidence to decide these claims.  38 U.S.C.A. § 5103A(d)(1) 
and (2), as amended by VCAA.  If the appellant fails, without 
good cause, to report for an examination, his claim should be 
adjudicated based on the evidence of record.  38 C.F.R. 
§ 3.655(a), (b).

Further, the Board notes that the regulation governing the 
award of service connection for PTSD, 38 C.F.R. § 3.304(f), 
was amended in June 1999.  See 64 Fed. Reg. 32807 (June 18, 
1999).  The new version of the regulation is effective from 
March 7, 1997, and hence, as this claim remains pending on 
appeal, the revised version must be considered.  Of 
significance here is the change to section 3.304(f) which 
eliminated the requirement for a "clear diagnosis" of PTSD 
and replaced it with the criteria that an award of service 
connection depended on whether there was medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), which the Board observes is a reference to a 
diagnosis made on the criteria set forth in the DSM-IV.  As 
additional evidentiary development will be required, to 
include stressor-verification development, as set forth 
below, the Board believes that the RO should have the 
appellant examined by VA in order to determine whether he has 
a DSM-IV diagnosis of PTSD based on his reported stressors 
and a complete review of all the evidence in the claims file.

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  With the appellant's cooperation and 
assistance, the RO should obtain any 
additional relevant medical records not 
already associated with the claims 
folder.  All VA medical records 
identified by the appellant should be 
obtained pursuant to established 
procedure.  With respect to any non-VA 
health care providers identified by the 
appellant, the RO should request his 
authorization to release any indicated 
private medical records.  Upon receipt of 
his signed authorization(s) for such 
records, the RO should attempt to obtain 
copies of treatment records identified by 
the appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

2.  The RO should seek official 
corroboration as to the question of 
whether the appellant served at any time 
in the Marine Corps Reserve, and if so, 
verify the status (i.e., all periods of 
ADT and IDT) and duration of such 
military service.  The actual duration of 
each and every period of ADT and IDT 
should be specifically identified and 
verified by official documents.  In 
connection with this inquiry, the RO 
should request complete, legible copies 
of any and all personnel and additional 
medical records which pertain to the 
appellant's military service, both while 
he was on active duty in the Marines in 
1965-67 and for any additional service in 
the Marine Reserves.  All attempts to 
secure these records should be 
undertaken, to include referrals to all 
potential custodians of his service 
records.  In addition, the appellant 
should be asked to provide any additional 
service records or other official 
documents pertaining to his active duty 
and Reserves service.  All records 
received in response to the above 
inquiries should be associated with the 
claims folder.

3.  In addition, the RO should send 
another inquiry to the NPRC in St. Louis, 
Missouri, for the purpose of requesting 
copies of any additional service records 
(administrative and medical) that may be 
available pertaining to the appellant's 
active duty military service in the 
Marines between December 1965 and October 
1967, and specifically, any and all 
records associated with his Official 
Military Personnel File (OMPF).  All 
attempts to secure these records should 
be undertaken, to include referrals to 
all potential custodians of his service 
records in the event NPRC is unable to 
locate these records.  In addition, the 
NPRC should be requested to proceed with 
all reasonable alternative-source 
searches which may be indicated by this 
request.  Further, the RO should proceed 
with all reasonable follow-up referrals 
that may be indicated by this inquiry, if 
appropriate.  Efforts to obtain these 
records should be documented and any 
records received in response to this 
request should be associated with the 
claims folder.

4.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, § 5103A(b)(2), the RO should notify 
the appellant of the records it was 
unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that the RO 
will take to obtain such records.  For 
any VA or other Federal department or 
agency records, the RO should, in accord 
with the VCAA, § 5103A(b)(3), continue 
its efforts to obtain any records while 
the case is under development on remand 
until it becomes reasonably certain that 
such records cannot be obtained because 
they do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from the such sources 
would be futile.

5.  In addition, the RO should contact 
the appellant and inform him that may 
submit any other corroborating evidence 
he may have pertaining to alleged 
stressors experienced during service, 
both combat and non-combat related.  The 
appellant should be advised that a 
meaningful research of his stressors will 
require him to provide the "who, what, 
where and when" of each stressor.  
Further, the RO should inform the 
appellant that he may submit any other 
evidence to verify any alleged stressors 
from military as well as nonmilitary 
sources.  The RO should assist the 
appellant in obtaining such evidence, as 
appropriate.  

6.  In necessary, depending the 
appellant's response, the RO should 
request verification of the appellant's 
reported stressors with the U. S. Armed 
Services Center for Research of Unit 
Records (CRUR).  The CRUR should attempt 
to verify any detailed stressor 
information provided by the appellant.  
All documents, correspondence, reports or 
statements obtained or generated as a 
result of these inquiries should 
thereafter be associated with the claims 
folder.

7.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, with respect 
to whether the appellant was exposed to 
a stressor or stressors in service, and 
if so, what was the nature of the 
specific stressor or stressors.  In 
rendering this determination, the 
attention of the RO is directed to the 
law cited in the discussion above.  If 
the RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor or stressors in service it has 
determined are established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

8.  Upon completion of the above, the RO 
should schedule a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  The claims folder must 
be made available to the examiner for 
review.  The examiner should determine 
the true diagnoses of any currently 
manifested psychiatric disorder(s).  The 
diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether it is at least as likely as not 
that there exits a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  In addition, the examiner must 
comment on the approximate date of onset 
and etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to prior diagnoses of PTSD.  
A complete rationale for all opinions 
expressed must be provided.

9.  In addition, the RO should schedule 
the appellant for appropriate VA 
compensation examinations for the purpose 
of addressing the nature and etiology of 
the eye and hearing loss/tinnitus 
disorders for which service connection is 
being sought.  Upon review of the 
evidence in the claims file together with 
the clinical findings found on 
examination, the examiner(s) should 
provide a medical opinion as to whether 
it is at least as likely as not that the 
appellant's claimed disorders of the eye, 
hearing loss and tinnitus are 
etiologically related to any complaints, 
treatment or diagnosis reflected in his 
service medical records.  The examiner(s) 
should include a discussion of the 
pertinent medical history, including the 
approximate date of onset of each 
particular disorder.  The examiner(s) 
should also discuss any other affirmative 
evidence that would indicate that the 
appellant is not suffering from one of 
more of the claimed disorders of the eyes 
and ears.  If additional 
examinations/clinical tests are necessary 
to properly respond to the specific 
opinions requested, such examinations 
should be promptly scheduled and 
conducted, and the RO must ensure that 
any reports generated therefrom are 
associated with the claims folder.  All 
medical opinions must be based on a 
thorough and careful review of all the 
evidence contained in the claims folder.

10.  The appellant must be given adequate 
notice of the date and place of any 
requested examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

11.  The RO must review the claims file 
and ensure that any and all notification 
and development actions applicable to the 
appellant's claims and required by the 
VCAA are completed.

12.  Upon completion of the above, the RO 
must readjudicate the appellant's claims 
in appellate status before the Board, as 
listed on the title page.  In this 
regard, the RO should address these 
claims on the merits with consideration 
given to all of the evidence of record 
and after ensuring that all duty-to-
notify and duty-to-assist provisions have 
been fulfilled.  The claim of service 
connection for PTSD must be considered 
under the revised version of 38 C.F.R. 
§ 3.304(f).  The RO should also carefully 
consider the benefit of the doubt rule, 
and in this regard, if the evidence is 
not in equipoise the RO should explain 
why.  Cartwright v. Derwinski, 2 Vet. 
App. 24, 26 (1991).  Moreover, if it is 
determined that this is a "lost-records 
case" because of unavailable service 
records, the RO must consider carefully 
and with heighten mindfulness the benefit 
of the doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  If 
any benefits sought on appeal remain 
denied, the RO should provide the 
appellant an adequate supplemental 
statement of the case.  The RO should 
then allow the appellant an appropriate 
period of time for response.

13.  The appellant is hereby informed 
that he should assist the RO, to the 
extent possible, in the development of 
his claim, and that failure to cooperate 
or to report for any scheduled 
examination may result in an adverse 
decision.  Wood v. Derwinski, 1 Vet. App. 
191, 193 (1991).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


